Exhibit 10.1

 

Description of 2010 Cash Bonus Arrangements for Named Executive Officers

 

·      Each named executive may receive a cash bonus for 2010 based on a
percentage of that executive’s base salary as in effect at the time of the
determination of the bonus.

 

·      One half of the bonus percentage will be determined by the Company’s
overall financial performance, as measured by the Company’s fully diluted
earnings per share for fiscal year 2010.

 

·      One half of the bonus percentage will be determined by the executive’s
individual performance, as measured by factors the Compensation Committee may
deem appropriate.

 

·      The aggregate target bonus for our chief executive officer will be 100%
of his base salary.

 

·      The aggregate maximum bonus for our chief executive officer will be 200%
of his base salary.

 

·      The aggregate target bonus for our chief financial officer will be 65% of
his base salary.

 

·      The aggregate maximum bonus for our chief financial officer will be 130%
of his base salary.

 

·      The overall maximum bonus percentages also may be increased or reduced
based on the Company’s financial performance.

 

--------------------------------------------------------------------------------